CLIFTON, Circuit Judge,
dissenting:
I agree with my colleagues on many of the important issues in this case. In particular, I join in Sections I, II-A, II-C,1 and III of Judge Alarcon’s opinion, and in Section I of Judge Gould’s opinion. In English, that means that I agree with both Judge Alarcon and Judge Gould that the school district should have included a regular classroom teacher on the IEP team and that the failure to do so constituted a procedural violation of the IDEA. I also agree with my colleagues that the school district’s procedural error did not prevent M.L.’s parents from participating in the formation of the IEP. To the extent that M.L.’s parents enjoyed limited participation it was because the parents voluntarily removed themselves from the process. Finally, I agree with Judge Gould, as expressed in Section I of his opinion, that a structural error analysis is not supported by our caselaw and has no place in the IDEA context. As Judge Gould correctly observes, a procedural violation constitutes a denial of a free and appropriate public education only when it results in a lost educational opportunity for the child or significantly restricts parental participation in formation of the IEP.
I part with my colleagues in the application of these principles to this case, however, and reach a different conclusion. Specifically, I conclude that the failure to include a regular classroom teacher on the IEP team did not result in the loss of an educational opportunity for M.L. or deny him a free appropriate public education. Accordingly, I respectfully dissent.
Both of my colleagues focus on Plaintiffs’ challenge to the procedures employed by the school district, which was the issue that Plaintiffs emphasized on appeal. The district court apparently concluded that the IDEA did not require the IEP team to include a regular classroom teacher, a view that all three of us on this panel agree was incorrect. The district court did not rely only on that erroneous legal conclusion to support its decision, however. Perhaps recognizing that it was a close question, the district court observed that “even if’ the failure to include a regular classroom teacher amounted to a procedural violation, “such a violation would not necessarily constitute the denial of a FAPE.” The district court relied on W.G. v. Board of Trustees of Target Range School District, 960 F.2d 1479, 1484 (9th Cir.1992), and Amanda J. v. Clark County School District, 267 F.3d 877, 892 (9th Cir.2001) — the same cases cited in my colleagues’ opinions — and determined that “the question whether the alleged procedural violation amounted to the denial of a FAPE depends on whether or not M.L. suffered a substantive loss of educational opportunity.” That is essentially the same legal standard adopted by a majority of our panel (consisting of Judge Gould and me), as expressed in Section I of Judge Gould’s *1125opinion. In large part, it appears, because of the way the case was framed in the arguments made by the parties, the district court went on to address that question using somewhat different terminology. Nonetheless, the district court made factual findings that point to the conclusion that M.L. did not suffer a substantive loss of educational opportunity. I agree with the district court’s findings and reach the same conclusion.
Plaintiffs vigorously argued to the district court that the school district had violated the substantive requirements of the IDEA, as well as its procedural requirements. A substantive violation alleged by Plaintiffs was that the school district had failed to “mainstream” M.L. to the maximum extent possible. The plan that the IEP team prepared for M.L. did not provide for placement in a “regular” or “integrated” kindergarten classroom, as his parents wanted, but in a “self-contained” classroom with other disabled and special education students. The district court reviewed the IEP team’s plan and discussed Plaintiffs’ substantive objections to it. While not framing that discussion in terms of a “loss of educational opportunity,” the district court made detailed findings of fact to the effect that the program developed by the IEP team was the best placement for M.L., because that placement maximized the academic and non-academic benefits available to him.
The district court’s factual findings are enlightening:'
M.L. could hope to gain little academic benefit from a placement in a regular kindergarten classroom focused on developing reading skills. As the District points out, M.L. is almost completely non-verbal. He has virtually no communication skills, and at the time of his evaluation he was not yet toilet trained. His cognitive ability places him at the first percentile level on the Battelle Developmental Inventory.... [A] kindergarten classroom geared toward teaching children reading skills; is a very different environment from preschool.
The District’s experts at the due process hearing uniformly identified the special education placement at Wildwood Elementary as the superior option, and Petitioners offered no expert testimony in rebuttal.
The administrative law judge found that in a regular classroom environment M.L. would interact primarily with his one-on-oné aide as opposed to his peers.
... M.L. lacks the independent skills necessary even to socialize with other children in an integrated classroom setting.... The Wildwood -special education placement .... offers the best of both worlds; it teaches children with M.L.’s challenges to function without the constant presence of an adult, and it also offers mainstreaming opportunities throughout the week that provide opportunities for- socialization with non-handicapped children. The expert testimony in this case is unanimous that Wildwood is the least restrictive option for M.L. The Court finds no significant non-academic benefit to M.L. from a regular classroom placement.
[T]he- Court must ... find that M.L.’s disruptive presence in the classroom would likely impair the education of the normally developing children.
On balance, the Court cannot find that the District failed to mainstream M.L. to the maximum extent possible in developing his IEP.
The district court’s factual findings are consistent with those of the administrative law judge in the' due process hearing.2 *1126Her 73-page Findings of Fact, Conclusions of Law, and Order thoroughly supports the district court’s conclusion. Specifically, the administrative law judge found:
[T]he evidence establishes that [M.L.] has no expected opportunity for making meaningful academic progress in the ... regular education kindergarten classroom .... While some autistic children do well in an integrated classroom if they have high skill levels and can attend to directions, the over-whelming evidence establishes that [M.L.] has difficulty attending to directions, has very low skill levels across all domains, and had difficulty making transitions and learning routines. Therefore, [M.L.’s] educational opportunities in a self-contained classroom are better than those in a [regular] classroom.
The level of support! 1 that [M.L.] needs will interfere with his ability to make non-academic progress in a regular education environment, even with a trained staff assistant. [M.L.] will be dependent on his assistant, which means he will have less opportunity to interact with peers. His day will be spent interacting with the adult assistant and not his peers. Therefore, placement in a general education classroom may in fact be more restrictive than a self-contained classroom.
The evidence establishes that the self-contained classroom at Wildwood will provide [M.L.] with opportunities for socialization and modeling of peers with normal behaviors and communications skills.
Here, the evidence establishes that [M.L.] has extremely disruptive behaviors and must be monitored constantly by a 1:1 aide-Until [M.L.] is able to increase and generalize his receptive and expressive communication skills, and is able to attend to adult directions, he will continue displaying behaviors such as whining, crying, biting, pulling on others, scratching, laying down on the floor and throwing fits. Although this behavior would be addressed by his 1:1 aide, it would nonetheless be distracting to the teacher and the other students.
The findings by district court and by the administrative law judge constitute a factual determination that the program developed by the IEP team was the best placement for M.L. because the academic and non-academic benefits to M.L. were maximized by placement in a self-contained classroom, rather than a regular kindergarten classroom. The evidence supporting that conclusion was overwhelming. This factual determination necessarily means that, even though the IEP plan for M.L. was prepared through a proeedurally flawed process, the plan prepared by that team did not result in a loss of educational opportunity for M.L.
It is important to recognize that the district court did not simply determine that Plaintiffs failed to state a substantive violation of the IDEA. The statute requires only that a disabled student be given an “appropriate” education. There is no substantive mandate that a school district provide the best program possible. As the Supreme Court observed in Board of Education v. Rowley, 458 U.S. 176, 102 S.Ct. 3034, 73 L.Ed.2d 690 (1982), the statute contains “elaborate and highly specific procedural safeguards” but only “general and somewhat imprecise substantive admonitions.” 458 U.S. at 205, 102 S.Ct. 3034. Thus, in reviewing actions brought under the statute, courts are instructed to make a twofold inquiry:
First, has the State complied with the procedures set forth in the Act? And second, is the individualized educational program developed through the Act’s procedures reasonably calculated to enable the child to receive educational benefits? If these requirements are met, *1127the State has complied with the obligations imposed by Congress and the courts can require no more.
Id. at 206-07, 102 S.Ct. 3034. The Court focused on procedure because “adequate compliance with the procedures prescribed would in most cases assure much if not all of what Congress wished in the way of substantive content in an IEP.” Id. at 206, 102 S.Ct. 3034. Accordingly, if the process used to prepare an IEP was procedurally correct, the law does not require that the services “be sufficient to maximize each child’s potential.” Id. at 198, 102 S.Ct. 3034. The program need only be “reasonably calculated to enable the child to receive educational benefits.” Id. at 207,102 S.Ct. 3034.
We have concluded that the process used to prepare the IEP for M.L. was not procedurally correct, so a tougher substantive standard should be applied. Our case-law defines that tougher standard in terms of whether there has been a “loss of educational opportunity.” The district court in this case also applied a tougher substantive standard. The district court not only concluded that the program prepared for M.L. was “reasonably calculated” to provide M.L. with a FAPE (the standard applicable in the absence of procedural error, under Rowley), but also that the plan was the best program for M.L. That being so, the district court properly held that even if there had been error in the composition of the IEP team, M.L. had not been denied a free appropriate public education.
Our caselaw tells us that not all procedural errors amount to violations of the statute. Rather, only a procedural error that results in' a lost educational opportunity violates the law. In my view, the factual findings of the district court demonstrate that M.L. did not suffer a lost educational opportunity. The program outlined by the IEP would have maximized both the academic and non-academic benefits for him, would have mainstreamed him to the maximum extent possible, and was uniformly identified by the experts who testified as superior to the regular classroom placement that M.L.’s parents sought. The statute does not require anything more than that. Even if the process leading to the program was deficient, the program itself was not, and thus the student was not injured — M.L. did not lose an educational opportunity. The IDEA should not be interpreted to impose liability on a school that seeks to provide the best possible program.
The clearly erroneous standard applies to a district court’s findings of fact in IDEA cases where, as here, the decision below relied on a written administrative record.3 Gregory K. v. Longview Sch. *1128Dist., 811 F.2d 1307, 1310 (9th Cir.1987). For a factual finding to be considered “clearly erroneous,” we must be left with the “definite and firm conviction that a mistake has been committed.” Amanda J., 267 F.3d at 887.
In applying the “loss of educational opportunity” standard to the 'facts of this case, Judge Gould’s opinion does not challenge any of the district court’s factual findings, let alone explain how those factual findings are “clearly' erroneous.” In-' stead, Judge Gould offers one legal reason and three factual reasons for reversing the district court. I am not persuaded.
The first reason is the statutory preference for mainstreaming to “the maximum extent appropriate.” Opinion of Judge Gould, at 1122 (quoting 20 U.S.C. § 1412(a)(5)(A)). Judge Gould builds on the statutory preference for mainstreaming, “when feasible,” by highlighting, at 1122-23, the benefits of placing disabled students in regular education settings. As the district court’s order expressly stated, however, the “expert testimony in this case is unanimous that Wildwood[speeial education placement] is the least restrictive option for M.L.” Given the entirely one-sided expert testimony regarding the appropriate placement of M.L., the district court was not wrong in concluding that the district did “mainstream M.L. to the maximum extent possible in developing his IEP.” Judge Gould does not explain why the district court’s detailed discussion of mainstreaming is clearly erroneous or in error under any standard of review. Nor does Judge Gould identify his reasons for believing that the IEP prepared by the school district failed to mainstream M.L. “to the maximum extent feasible.” The naked observation that mainstreaming is preferred and can be beneficial to disabled children does not mean that it is right for every single child. The findings of the district court deal with M.L. and cite unanimous expert testimony that mainstreaming for that child was not appropriate under the circumstances.
The second reason given by Judge Gould is that M.L.’s pre-school teacher in the Tukwila School District, Ms. Wicks, informed the school district that M.L. had made “good progress” in her class and recommended that M.L. remain in a regular education classroom during his kindergarten year. Opinion of Judge Gould, at 1123. Both the district court and the administrative law judge were aware of and considered Ms. Wicks’ recommendation, as did the IEP team and the school district. Notwithstanding Ms. Wicks’ recommendation, the district court and the administrative law judge both found, as a factual matter, that M.L. would be better served by the IEP prepared by the district. As the administrative law judge observed, even Ms. Wicks “admitted that she did not expect [M.L.] to achieve much academic success in a mainstream placement.” And she also recognized that a regular classroom placement would not work for M.L. much longer, since, as noted by the administrative law judge, “in her opinion, the only option [M.L.] would have after one year in an integrated kindergarten would be placement in a self-contained classroom for at least part of the day and mainstream[ing] during non-academic activi*1129ties.” Ms. Wicks’ recommendation is not nearly strong enough to support a conclusion that the district court was clearly erroneous in finding, as the administrative law judge had found, that a self-contained classroom presented the better kindergarten placement for M.L.4 It is surely not the case that a prior preschool teacher’s recommendation is determinative and binding on the school district.5
The third reason identified by Judge Gould, at 1123, is simply the fact of the procedural violation: the failure to include a regular classroom teacher in the IEP planning meeting. But the fact that there was a procedural violation says nothing about whether that violation had a substantive impact; it is simply the reason for asking the question. Judge Gould properly rejects the per se rule applied by Judge Alarcon and recognizes that our caselaw establishes that not all procedural violations result in the denial of a FAPE. The fact of the procedural violation is not a fact indicating that M.L. actually lost an educational opportunity as a result.
The final reason given by Judge Gould, at 1123, is that “M.L.’s past IEP and placement demonstrated that it was at least possible to conclude that M.L. could be placed in a regular education classroom.” Anything is possible, but it is highly unlikely that including a regular classroom teacher on the IEP team would have resulted in a recommendation that M.L. be placed in a regular kindergarten classroom, as I will explain below. More importantly, as the district court found, such a placement would not have been the best placement for M.L. In being denied such a placement, he did not lose an educational opportunity. In broader terms, by proposing a placement which would have better served his needs, the school district did not fail to provide him with a free appropriate public education, the primary requirement of the IDEA.
The principal aim of the statute is to improve the education provided to the affected children. See 20 U.S.C. § 1400(c)(1) (“Improving educational results for children with disabilities is an essential element of our national policy... .”). That goal is not served by satisfying the parents’ desire for a placement which would not have maximized the benefits for the child. The law could have been written to give parents of a disabled child absolute power over the placement decision, but it was not. Certainly parents should play an important role and must be included within the process, and that is a key part of the procedural obligation imposed by IDEA. But IDEA does not and should not impose liability on a school when the IEP provides for the best program for the student, though his parents want a different placement. Even if there was procedural error in preparing this IEP, the student here was not harmed.
*1130If we need to consider what would have happened if a regular classroom teacher had participated on the IEP team, I do not think that there was a realistic possibility that it would have resulted in a different assignment for M.L. If a regular classroom teacher had been present, that teacher along with the rest of the IEP team would necessarily have considered what happened during the five days that M.L. was in Ms. Ramsey’s regular kindergarten class in the Federal Way district. An instructional assistant was assigned to M.L. on a one-on-one basis because his needs were so great that he could not be dealt with as part of the class as a whole. There was a different instructional assistant every day, because each one quit after a single day. M.L. was allowed to listen to his favorite music through headphones while in class, to keep him under control, which meant that his involvement with the rest of the class was limited at best. Though M.L.’s mother thought that M.L. was teased by other students, she acknowledged herself that M.L. did not appear to be aware of it, because he had his headphones on most of the time. After five days, the mother removed M.L. from the classroom and refused to return. With that history, the proposition that Ms. Ramsey or any other regular classroom teacher would have attempted to persuade the other IEP team members to place M.L. in another regular kindergarten classroom is dubious.
It is even more unlikely that any such person would have succeeded in persuading the other members of the IEP team. The regular classroom teacher would not have been the final decisionmaker. That teacher — be it Ms. Rowley, Ms. Wicks, or someone else — would have been only one member of the team. And the team had much more to go on than just the reports of M.L.’s previous teachers. Prior to the IEP team meeting, the district formed a separate multidisciplinary team, including a school psychologist, a speech and language pathologist, a certified occupational therapist, and M.L.’s mother, to evaluate the student. That team also recommended placement in a special education program tailored to M.L.’s needs, rather than in a regular kindergarten classroom. That recommendation matches the unanimous judgment of all the experts presented to the administrative law judge and the district court. Under those circumstances, it was not reasonably possible that including a regular classroom teacher in the IEP team meeting would have resulted in an IEP that placed M.L. in a regular education classroom during his kindergarten year.
My colleagues are hesitant to shrug off lightly the procedural error made here and understandably so. The procedural safeguards of the IDEA are important and should be followed in all cases. But in light of the overwhelming evidence that the self-contained placement maximized the academic and non-academic benefits for M.L., I cannot agree that the district court’s factual findings were erroneous. Nor can I disagree with the conclusion of the district court that the school district did not deny M.L. a free appropriate public education. Accordingly, I respectfully dissent.

. To be precise, I do not join in the last sentence of Section II-C. In that sentence Judge Alarcon applies the "structural defect” analysis contained in Section II-B of his opinion to reach the conclusion that the district court's judgment must be reversed. I disagree with both the "structural defect” approach and the conclusion. I do agree, though, with the main point of Section II-C, which is that the school district violated the procedural requirements of the IDEA.


. Plaintiffs did not introduce new evidence in district court. The record before the district court (and before us) was the same record that was before the administrative law judge.


. Judge Gould maintains, at 1122 n. 9, that "the question of whether M.L. has los[t] an educational opportunity' under the IDEA is a mixed question of law and fact which we review de novo.” (citing Gregory K., 811 F.2d at 1310; Target Range, 960 F.2d at 1482) (alteration in original). Our caselaw, however, provides only that the broad substantive issue — "whether the school district’s proposed IEP was a free appropriate public education” — is a mixed question of fact and law that is reviewed de novo. Gregory K., 811 F.2d at 1310; accord Target Range, 960 F.2d at 1482 (internal quotation marks omitted).
The question before us is more limited: whether the procedural error at issue caused a loss of educational opportunity for M.L. That question is primarily a factual one. It requires consideration of M.L.’s physical and cognitive limitations, the placements proposed in the challenged IEP, the alternative placements, and the expert testimony and other evidence regarding the appropriate placement for M.L. The only legal component is the meaning of the phrase “a lost educational opportunity.” The marked predominance of factual over legal issues in our inquiry is confirmed by the relevant portion of Judge Gould's opinion, Section II, which, in five pages of analysis, makes three factual arguments, just one legal argument, and does not cite to a single case, other than for the standard of review. Where a mixed question of *1128law and fact is primarily factual in nature, we apply the clearly erroneous standard of review. Amanda J., 267 F.3d at 887.
The relevant finding of the district court is even narrower than that. The district court found that the placement recommended by the IEP team was the best placement for M.L. That is a purely factual determination, not a legal one or a mixed law and fact question. Thus, it should be subject to clear error review.


. Among other factors, I note that Ms. Wicks' recommendation for a regular kindergarten classroom placement was first made before M.L. moved with his family to the Federal Way School District. It is not surprising that the IEP team would take into account what happened during the week M.L. that subsequently spent in Ms. Ramsey’s regular kindergarten classroom. As described in Judge Alarcon’s opinion, at 1104-05, and more extensively developed in the record, that week in a regular classroom setting was not a positive experience for M.L. or anyone else involved.


. It is important to note the procedural posture of this case. We are not sitting in review of an ordinary summary judgment ruling, where we scour the record for disputed issues of material fact. If that were the posture, Ms. Wicks' recommendation might suffice to create a genuine issue of material fact. But here, we are asked to determine whether the district court erred in finding that M.L.'s IEP maximized his educational opportunities. Unless Ms. Wicks' recommendation outweighed the mountain of contrary evidence, including the unanimous expert testimony, we should affirm the district court.